UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-1001


ROMAN TIFFER,

                Plaintiff - Appellant,

          v.

WORKER’S    COMPENSATION;   LIBERTY          MUTUAL      INSURANCE
CORPORATION; ABACUS CORPORATION; THE         CIRCUIT    COURT FOR
BALTIMORE CITY,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:12-cv-03662-CCB)


Submitted:   February 21, 2013             Decided:    February 26, 2013


Before AGEE and    DAVIS,   Circuit   Judges,   and    HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Roman Tiffer, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Roman     Tiffer     appeals      the   district     court’s       order

dismissing his civil action seeking reversal of a state court

judgment.     On appeal, we confine our review to the issues raised

in the Appellant’s brief.              See 4th Cir. R. 34(b).              Because

Tiffer’s    informal    briefs    do   not    challenge   the    basis    for   the

district    court’s    disposition,       Tiffer    has   forfeited      appellate

review   of   the     court’s    order.       Accordingly,       we   affirm    the

district    court’s    judgment.        We    dispense    with    oral   argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                          AFFIRMED




                                          2